  Case 17-06807         Doc 69     Filed 01/16/19 Entered 01/16/19 13:24:48              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06807
         MAURICE PEARSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2017.

         2) The plan was confirmed on 05/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-06807        Doc 69        Filed 01/16/19 Entered 01/16/19 13:24:48                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $4,651.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $4,651.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,495.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $220.78
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,715.78

Attorney fees paid and disclosed by debtor:                   $500.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                           Unsecured          31.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured          38.00           NA              NA            0.00       0.00
AMERICAN MEDICAL COLLECTION       Unsecured          23.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC               Unsecured            NA         207.06          207.06          29.92       0.00
ASSOCIATES IN NEUROLOGY LTD       Unsecured          20.00           NA              NA            0.00       0.00
AT&T                              Unsecured         712.00           NA              NA            0.00       0.00
AT&T LONG DISTANCE                Unsecured         205.00           NA              NA            0.00       0.00
CAVALRY INVESTMENTS               Unsecured            NA       5,706.94        5,706.94        824.58        0.00
CHICAGO CENTRAL EP                Unsecured          83.00           NA              NA            0.00       0.00
COMPLETE PAYMENT RECOVERY SE      Unsecured          34.00           NA              NA            0.00       0.00
COOK LAW MAGISTRATE               Unsecured      1,668.00            NA              NA            0.00       0.00
DISH NETWORK                      Unsecured         383.00           NA              NA            0.00       0.00
EVERGREEN EMERGENCY SERVICE       Unsecured          33.00           NA              NA            0.00       0.00
FIRST RATE FINANCIAL              Unsecured         207.00           NA              NA            0.00       0.00
GOODWIN & BRYAN LLP               Unsecured          91.00           NA              NA            0.00       0.00
GREEN TRUST CASH                  Unsecured          34.00           NA              NA            0.00       0.00
JPMORGAN CHASE BANK               Unsecured         277.00           NA              NA            0.00       0.00
Little Company of Mary            Unsecured         397.00           NA              NA            0.00       0.00
Mercy Hospital & Medical Center   Unsecured         368.00           NA              NA            0.00       0.00
MIDWEST TITLE LOAN                Secured        3,750.00            NA              NA            0.00       0.00
NATIONSTAR MORTGAGE               Secured      141,889.00    139,761.60             0.00           0.00       0.00
NATIONSTAR MORTGAGE               Secured              NA     13,512.20             0.00           0.00       0.00
NATIONSTAR MORTGAGE               Unsecured      4,469.53            NA              NA            0.00       0.00
OAK LAWN ENDOSCOPY                Unsecured         107.00           NA              NA            0.00       0.00
ONEMAIN                           Unsecured      1,665.00            NA              NA            0.00       0.00
OXFORD MANAGEMENT SERV            Unsecured         301.00           NA              NA            0.00       0.00
PLS Loan Store                    Unsecured         673.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         419.00        419.60          419.60          60.63       0.00
QUEST DIAGNOSTIC                  Unsecured         397.00           NA              NA            0.00       0.00
RADIOLOGICAL PHYSICIANS           Unsecured           8.00           NA              NA            0.00       0.00
RCN CORPORATION                   Unsecured         283.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-06807       Doc 69        Filed 01/16/19 Entered 01/16/19 13:24:48                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
SOUTHWEST GASTROENTEROLOGY       Unsecured         161.00             NA           NA             0.00        0.00
SPEEDY CASH                      Unsecured            NA           139.10       139.10           20.09        0.00
SPRINT                           Unsecured         455.00             NA           NA             0.00        0.00
TCF NATIONAL BANK                Unsecured         442.00             NA           NA             0.00        0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured          50.00             NA           NA             0.00        0.00
WesternSky Financial             Unsecured      1,147.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                 $0.00               $0.00
      Mortgage Arrearage                                        $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                   $0.00                 $0.00               $0.00
      All Other Secured                                         $0.00                 $0.00               $0.00
TOTAL SECURED:                                                  $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                 $6,472.70            $935.22                  $0.00


Disbursements:

       Expenses of Administration                                $3,715.78
       Disbursements to Creditors                                  $935.22

TOTAL DISBURSEMENTS :                                                                             $4,651.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-06807         Doc 69      Filed 01/16/19 Entered 01/16/19 13:24:48                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
